     Case 1:17-cv-01007-LTS-BCM Document 74-1 Filed 11/25/20 Page 1 of 4




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------X
    CORAL REALTY, LLC, and CORAL CRYSTAL                            Civil Action No:
    LLC,
                                                                    1:17-cv-01007
                                                Plaintiff,
                              v.                                    Judge Laura T. Swain;
                                                                    Magistrate Judge Barbara C.
    FEDERAL INSURANCE COMPANY.                                      Moses

                                                Defendants.
    ------------------------------------------------------------X

                          FEDERAL’S MOTION FOR LEAVE TO
                      AMEND ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Federal Insurance Company (“Federal”), by and through its attorneys, Foran

Glennon Palandech Ponzi & Rudloff PC, moves for leave to amend its Answer and Affirmative

Defenses to Coral Realty, LLC’s, and Coral Crystal LLC’s (collectively “Coral”) Complaint and,

in support thereof, states as follows:

       1.       Federal issued a policy of insurance to Coral bearing policy number 009 9836120

00 (the “Policy”), effective from August 15, 2012, through August 15, 2013.

       2.       On December 5, 2012, Coral’s building, at 129 Third Avenue/201 East Fourteenth

Street, New York, NY (the “Building”), was damaged during construction of a neighboring

structure at 133 Third Avenue (the “Loss”).

       3.       Federal paid Coral $948,289.00 for the Loss based on repairing the Building from

the exterior (the “Exterior Method”).

       4.       During the adjustment of the Loss, Coral’s representatives maintained that the

Building could only be repaired from the inside out, for approximately $7 million (the “Inside-Out
     Case 1:17-cv-01007-LTS-BCM Document 74-1 Filed 11/25/20 Page 2 of 4




Method”). The appraisal award later valued those repairs at $5,328,016.00.

       5.      Those representatives include, but are not limited to, David Podolsky of Coral, Karl

Denison of Goodman-Gable-Gould/Adjusters International, Charles Murray of Four Points Claim

Services, Inc., and Steven Harwood, P.E., of SR Harwood Consulting Engineering, PC.

       6.      Federal expressed concerns regarding the Inside-Out Method. Federal’s architect,

Daniel J. Hogan, RA, AIA, advised that the Inside-Out Method is physically impossible. Further,

Mr. Hogan advised that the Inside-Out Method would pose an increased danger to students, as

construction would occur in closer proximity to them.

       7.      On December 27, 2018, during the briefing of the parties’ motions to

vacate/confirm the appraisal award, Coral made a filing with the New York City Department of

Buildings (the “DOB”). The filing is inconsistent with the Inside-Out Method and estimated the

total cost of repairs at $1,385,000.00.

       8.      In Federal’s reply brief, we explained that Coral made a filing with the DOB

inconsistent with the Inside-Out Method. See Federal’s Reply Memo. of Law, ECF No. 48, p. 5-

7. After the September 3, 2020 Memorandum Opinion and Order regarding the motions to

vacate/confirm the appraisal award, we asked Coral for documents that support the DOB filing.

Specifically, we requested a copy of everything filed with the DOB, the engineer’s complete file,

the architect’s complete file, and all communications between Coral and its engineer and architect

regarding this $1,385,000.00 repair estimate.

       9.       In October/November 2020, Coral provided some additional documents. We

advised Coral that these documents seem to indicate that the filing was for the Exterior Method.

Coral refused to provide additional documents to resolve this issue.

       10.     In light of the above, Federal respectfully requests leave to add one affirmative



                                                2
     Case 1:17-cv-01007-LTS-BCM Document 74-1 Filed 11/25/20 Page 3 of 4




defense. Federal’s proposed Amended Answer and Affirmative Defenses is attached hereto as

Exhibit A. Federal seeks to add Affirmative Defense No. 24, which states as follows:

                                                ***
                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

              If it is determined that Plaintiffs misrepresented and/or concealed, with
       malice, intent, knowledge, or other conditions of a person’s mind, the feasibility of
       performing repairs from the exterior of the building, then the Policy may be void
       pursuant to the following provision:

          A.        CONCEALMENT, MISREPRESENTATION OR FRAUD

               This Coverage Part is void in any case of fraud by you as it relates to this
               Coverage Part at any time. It is also void if you or any other insured, at any
               time, intentionally conceal or misrepresent a material fact concerning:

               1.   This Coverage Part;
               2.   The Covered Property;
               3.   Your interest in the Covered Property; or
               4.   A claim under this Coverage Part.

       During the adjustment and the appraisal, Coral’s representatives stated that the
       building could only be repaired from the interior. Such representatives include, but
       are not limited to, David Podolsky of Coral, Karl Denison of Goodman-Gable-
       Gould/Adjusters International, Charles Murray of Four Points Claim Services, Inc.,
       and Steven Harwood, P.E., of SR Harwood Consulting Engineering, PC. The
       statements were willfully made and material to Federal’s investigation of the
       claim. Then, in December 2018, Coral filed plans with the New York City
       Department of Buildings that appear to support repairs from the exterior of the
       building. This will likely have evidentiary support after a reasonable opportunity
       for further investigation or discovery. If Coral was aware that repairs could be
       completed from the exterior, then Coral misrepresented and/or concealed the
       feasibility of those repairs with malice, intent, knowledge, or other conditions of a
       person’s mind. Accordingly, if discovery reveals that Coral willfully
       misrepresented the feasibility of exterior repairs, then Federal reserves its right to
       rely on the foregoing policy condition to void coverage.

                                                ***
See Exhibit A, p. 23-24. The rest of the Answer and Affirmatives Defenses remains unchanged.

       11.     Under Rule 15 of the Federal Rules of Civil Procedure, “[t]he court should freely

give leave when justice so requires.” FED. R. CIV. P. 15(a)(2).

                                                 3
     Case 1:17-cv-01007-LTS-BCM Document 74-1 Filed 11/25/20 Page 4 of 4




       12.     New York courts employ a “liberal standard” when determining motions for leave

to amend a pleading under Rule 15. See Agerbrink v. Model Serv. LLC, 155 F. Supp. 3d 448, 452

(S.D.N.Y. 2016).

       13.     Federal’s Answer and Affirmative Defenses predate Coral’s DOB filing and the

additional documents provided by Coral. Those documents are inconsistent with Coral’s position

on the method of repair. As such, Federal respectfully requests that the Court grant leave to add

this affirmative defense.

       WHEREFORE, Federal respectfully requests that the Court grant leave to file its Amended

Answer and Affirmative Defenses attached hereto as Exhibit A.

Dated: November 25, 2020
       New York, New York
                                                    Respectfully Submitted,

                                                    FORAN GLENNON PALANDECH
                                                    PONZI & RUDLOFF PC
                                            By:
                                                    /s/ Charles J. Rocco
                                                    Charles J. Rocco, Esq. (CR8646)
                                                    Ashley C. Vicere, Esq. (AV0612)
                                                    Attorneys for Defendant
                                                    Federal Insurance Company
                                                    40 Wall Street, 54th Floor
                                                    New York, New York 10005
                                                    Tel:     (212) 257-7100
                                                    Fax:     (212) 257-7199
                                                    crocco@fgppr.com
                                                    avicere@fgppr.com




                                               4
